                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

D MCCALL,

                 Plaintiff,

vs.                                                              Case No: 1:21‐CV‐715

WAGNER EQUIPMENT CO., a Foreign
For‐Profit Corporation,

                 Defendant.

                                               ANSWER

          COMES NOW Defendant Wagner Equipment Company (“Wagner”), by its attorneys, and submits

this Answer to the Complaint for Damages (Doc. No. 1‐1) filed by Plaintiff D McCall (“McCall”).


                                             FIRST DEFENSE

          In response to the individually‐numbered paragraphs of McCall’s Complaint, Wagner

states:

          1.     Upon information and belief, Wagner admits the allegations in Paragraph 1.

          2.     Wagner admits the allegations in Paragraph 2.

          3.     Answering Paragraph 3, Wagner affirmatively states that McCall’s claims involve

purported events which allegedly took place in Bernalillo County, New Mexico and that Wagner

disputes many aspects of McCall’s version of events. Wagner denies the allegations in

Paragraph 3 to the extent that they are inconsistent with this affirmative statement.

          4.     The allegations in Paragraph 4 contain legal conclusions regarding personal

jurisdiction, to which no response is necessary. To the extent any response is considered
necessary, Wagner does not dispute that it is subject to personal jurisdiction in the State of

New Mexico.

        5.      The allegations in Paragraph 5 contain legal conclusions regarding jurisdiction

and venue, to which no response is necessary. To the extent any response is considered necessary,

Wagner states that questions concerning jurisdiction and venue in the state court action have

become moot, because Wagner has removed this matter to federal court. See Notice of Removal

(Doc. No. 1).

        6.      Answering Paragraph 7, Wagner affirmatively states that the new facility it began

developing in 2015 is located on property now known as 700 Wagner Ct. SE, Albuquerque, New

Mexico 87105. Wagner denies the allegations in Paragraph 7 to the extent that they are

inconsistent with this affirmative statement.

        7.      Wagner admits the allegations in Paragraph 8.

        8.      Wagner denies the allegations in Paragraphs 9, 10, 11, 12, and 13.

                                          SECOND DEFENSE

        McCall’s Complaint fails to state a claim upon which relief may be granted.

                                           THIRD DEFENSE

        McCall’s claim is barred by the statute of frauds, or other laws requiring that real estate

commission agreements be in writing.

                                          FOURTH DEFENSE
        McCall’s claim fails due to lack of mutual assent.
                                            FIFTH DEFENSE
        McCall’s claim fails due to lack of consideration.
                                            SIXTH DEFENSE
        McCall’s claim is barred by the doctrine of unclean hands.


                                                   2
                                         SEVENTH DEFENSE
       McCall’s claim is barred by the doctrines of waiver and estoppel.
                                          EIGHTH DEFENSE
       McCall’s claim is barred to the extent he has failed to mitigate his damages.
                                              NINTH DEFENSE
       McCall’s claim is limited by offset.
                                              TENTH DEFENSE
       McCall’s claim is barred to the extent it was not timely filed.
                            RESERVATION OF ADDITIONAL DEFENSES

       Wagner reserves the right to assert additional affirmative defenses, or to amend the

defenses set forth above, as additional information is learned through discovery.

                                                 Respectfully submitted,

                                                 RMH Lawyers, P.A.

                                                 By:    /s/ Elizabeth A. Heaphy
                                                        Robert J. Muehlenweg
                                                        Elizabeth A. Heaphy
                                                        316 Osuna Rd. NE, Unit 201
                                                        Albuquerque, NM 87107
                                                        (505) 247‐8860
                                                        rjm@rmhlawyers.com
                                                        eah@rmhlawyers.com
                                                        Attorneys for Wagner Equipment Company




                                                    3
                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 30th day of July, 2021, I filed the foregoing Answer
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Alexandra W. Jones
Jones Law Firm, LLC
1101 Lomas Blvd. NW
Albuquerque, NM 87102
(505) 248‐1400
ajones@joneslawabq.com



/s/Elizabeth A. Heaphy
Elizabeth A. Heaphy




                                             4
